Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/10/20, is a national stage entry of PCT/US2018/055663, filed on 10/12/18. PCT/US2018/055663 claims priority to prov. appl. 62571703, filed on 10/12/17. 

Status of Claims and Response to Restriction Requirement
Claims 1-23 and 25-36 are pending as of the reply filed on 11/4/21. Claims 24 and 37-72 have been canceled. Applicant’s election without traverse of tinnitus as the CNS-related condition; the compound SAGE-516 or SGE-516 as the mPR agonist; and the compound SAGE-516 (SGE-516) as the GABAergic modulator, for initial search and examination, in the reply filed on 11/4/21 is acknowledged. The elected species are encompassed by claims 1-2, 4-23, and 25-36. The species election requirement is made final. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/21.
Claims 1-2, 4-23, and 25-36 were examined with regards to the elected species, tinnitus as the CNS-related condition; the compound SAGE-516 as the mPR agonist; and the compound SAGE-516 as the GABAergic modulator, and are rejected. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-23, and 25-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous, “Sage Therapeutics Welcome to R&D Day 2016”, pp. 1-143, publ. 2016, cited in the IDS.
While a species election has been made to tinnitus as the CNS-related disorder, for the sake of providing compact prosecution this rejection is made over the seizure disorders, Dravet syndrome and Fragile X syndrome, with the understanding that the species election is maintained. 
The claims are drawn to a method for treating a CNS-related condition or disorder in a subject in need thereof comprising administering to the subject the elected mPR agonist and GABAergic modulator, SAGE-516.
Anonymous discloses that administration of the neuroactive steroid SGE-516, shown below, which is structurally identical to SAGE-516, to a mouse model of Dravet syndrome and mouse model of Fragile X syndrome, both epilepsy disorders, significantly prolonged survival (p. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Anonymous discloses SGE-516 was administered to the mice via food chow, i.e., orally (p. 31). Anonymous therefore discloses treatment of a CNS-related disorder in a subject in need thereof, i.e., a subject with Dravet syndrome, comprising orally administering SAGE-516. SGE-516 is structurally identical to SAGE-516, and therefore the disclosure of this compound for treating Dravet syndrome meets the limitation in the claims of administering a mPR agonist. See MPEP 2112.01 (II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Regarding the limitations of claims 5-22 and 25-31, “wherein the GABAergic modulator increases GABAergic inhibition in a cell through modulating intracellular trafficking of GABA receptors”, “wherein the GABAergic modulator increases a membrane-associated amount of at least one GABA receptor subunit”, “wherein the GABAergic modulator increases the membrane-associated amount of at least one GABA receptor subunit by (1)increasing an amount of at least one GABA receptor subunit located on the cell membrane; (2) increasing an amount of the at least one GABA receptor subunit that is incorporated into a GABA receptor; (3) increasing a ratio between a In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitations of claims 34-35, “wherein the mPR agonist and/or GABAergic modulator is administered in an amount sufficient to beneficially alter the CNS-related condition or disorder in the subject”, and “wherein the mPR agonist and/or GABAergic modulator is administered in an amount sufficient to beneficially alter brain excitability in the subject”, Anonymous discloses administration of 150 and 450 mg/kg SGE-516 prolonged survival in the Dravet syndrome mice (p. 31). In the absence of evidence to the contrary, it would have been reasonably expected . 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-23, and 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upasani et. al., WO 2013056181 (publ. 4/18/2013, cited in the IDS), in view of Botella et. al., J. Med. Chem., vol. 58, pp. 3500-3511, publ. 3/23/2015.
The claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject the elected mPR agonist and GABAergic modulator, SAGE-516, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. 
Upasani teaches 3,3-disubstituted 19-nor pregnane compounds for the treatment of a variety of CNS-related conditions (Title & Abstract; para [0010-0011]). The compounds have the following structural formula (para [0012]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compounds are synthetic neuroactive steroids (para [0010]) and GABA modulators, effecting the GABAA receptor (para [0014]). 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein m includes 0. Upasani teaches the compound structurally identical to SAGE-516 (p. 92; claim 25, pp. 177-180, with emphasis on p. 180, compound on left in 4th row): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. CNS-related conditions to be treated include tinnitus by administering a compound as described above to a subject in need thereof (para [0015], [00289]; pp. 202-203, claims 28 & 29). Upasani teaches the compound(s) in a therapeutically effective amount in a pharmaceutical composition with a carrier, suitable for oral, rectal, transdermal, subcutaneous, intravenous, or intramuscular administration (para [00256-00260]). Upasani teaches the modulators to alter CNS excitability in the subject via the GABAA receptor (para [0014]). Administration of a therapeutically effective amount of a compound as described above is taught (para [00293]); therefore, it would have been reasonably expected that this amount would have been sufficient to 
Upasani doesn’t exemplify SAGE-516.
Botella teaches neuroactive steroids as a class of compounds of both natural and synthetic origin, functioning as allosteric modulators of GABAA receptor (p. 3500, 1st para of Intro). Botella teaches a variety of different neuroactive steroid compounds were evaluated for their characteristics, with the neuroactive steroid compound 20, also referred to as SGE-516, shown below, exhibiting potency for the α1β2γ2, and α4β3δ receptors (p. 3500, Abstract; p. 3504, Table 2): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Botella teaches compound 20 showed improved aqueous solubility compared to a number of other neuroactive steroids, as well as good oral bioavailability (p. 3505, right col., last para-p. 3506, Table 3, & right col., top para). Botella teaches the properties of compound 20 make it an attractive therapeutic with a superior profile for oral administration (p. 3507, left col., top section before Experimental section). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at the instantly claimed method of treating the elected CNS-related disorder, tinnitus, comprising administering to a subject in need thereof a therapeutically effective amount of SAGE-516, in view of Upasani and Botella. Upasani teaches neuroactive steroids having activity as GABAA receptor modulators for treating CNS-related disorders, including tinnitus, and teaches the compound structurally identical to SAGE-516 as A receptor modulators taught by Upasani for administration to a subject in need of treatment for tinnitus, for the improved properties of this compound as taught by Botella, with a reasonable expectation of success. 
The teaching of treating tinnitus comprising administering a GABA modulator inclusive of SGE-516 meets the limitation in the claims of administering a mPR agonist. See MPEP 2112.01 (II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Regarding the limitations of claims 5-22 and 25-31, “wherein the GABAergic modulator increases GABAergic inhibition in a cell through modulating intracellular trafficking of GABA receptors”, “wherein the GABAergic modulator increases a membrane-associated amount of at least one GABA receptor subunit”, “wherein the GABAergic modulator increases the membrane-associated amount of at least one GABA receptor subunit by (1)increasing an amount of at least one GABA receptor subunit located on the cell membrane; (2) increasing an amount of the at least one GABA receptor subunit that is incorporated into a GABA receptor; (3) increasing a ratio between a membrane-associated amount of the at least one GABA receptor subunit and a soluble amount of at least one GABA receptor subunit; (4) reducing a In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitations of claims 34-35, “wherein the mPR agonist and/or GABAergic modulator is administered in an amount sufficient to beneficially alter the CNS-related condition or disorder in the subject”, and “wherein the mPR agonist and/or GABAergic modulator is administered in an amount sufficient to beneficially alter brain excitability in the subject”, it would have been prima facie obvious to one of ordinary skill in the art to have selected SAGE-516 for administration to a subject in need of treatment of the CNS-related disorder, tinnitus, for the reasons discussed previously. In the absence of evidence to the contrary, it would have been reasonably expected that the doses administered would have met the limitations of instant claims 34-35. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9365611 B2 in view of Upasani et. al., WO 2013056181 (publ. 4/18/2013, cited in the IDS). The instant claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘611 are drawn to compounds of the following chemical structure: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The claimed compounds are neuroactive steroids and GABAA modulators, as evidenced by the title of US ‘611 and col. 5, lines 23-29 of the disclosure. Therefore, as instant claim 23 recites neuroactive steroids as mPR agonists, the compounds claimed in US ‘611 are mPR agonists. Although the claims of US ‘611 aren’t drawn to a method of treating a CNS-related disorder such as tinnitus, it would have been prima facie obvious to have arrived at a method of treatment of a CNS-related disorder comprising administering the compounds claimed in US ‘611 in view of Upasani. Upasani teaches are synthetic neuroactive steroids (para [0010]) and GABA modulators, effecting the GABAA receptor (para [0014]). CNS-related conditions to be treated include tinnitus by administering a compound as described above to a subject in need thereof (para [0015], [00289]; pp. 202-203, claims 28 & 29). Upasani teaches the compound(s) in a therapeutically effective amount in a pharmaceutical composition with a carrier, suitable for oral, rectal, transdermal, subcutaneous, intravenous, or intramuscular administration (para [00256-00260]). Upasani teaches the modulators to alter CNS excitability in the subject via the GABAA receptor (para [0014]). Administration of a therapeutically effective amount of a compound as described above is taught (para [00293]). As Upasani teaches GABAA modulators and neuroactive steroids for treating CNS-related disorders such as tinnitus, it would have been prima facie obvious to have A modulators claimed in US ‘611 for treating tinnitus. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31. The instant claims and claims of US ‘611 are not patentably distinct. 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10377790 B2. The instant claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘790 are drawn to a method of modulating a GABAA receptor in a human subject comprising administering an effective amount of a compound having the 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. The compounds are neuroactive steroids, as A modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10172871 B2 in view of Upasani et. al., WO 2013056181 (publ. 4/18/2013, cited in the IDS). The instant claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘871 are drawn to a method for positively modulating a GABAA receptor comprising administering to a subject in need thereof a compound of the following chemical structure
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
. The compound is a neuroactive steroid, as evidenced by the disclosure of US ‘871 (col. 3, line 39-col. 4, line 47). Claim 4 of US ‘871 recites treating a subject having a CNS-related disorder. Although the claims of US ‘871 don’t explicitly recite treating tinnitus, this would have been prima facie obvious in view of Upasani. Upasani teaches are synthetic neuroactive steroids (para [0010]) and GABA modulators, effecting the GABAA receptor (para [0014]). CNS-related conditions to be treated include tinnitus by administering a compound as described above to a subject in need thereof (para [0015], [00289]; pp. 202-203, claims 28 & 29). Upasani teaches the compound(s) in a therapeutically effective amount in a pharmaceutical composition with a carrier, suitable for oral, rectal, transdermal, subcutaneous, intravenous, or intramuscular administration (para [00256-00260]). Upasani teaches the modulators to alter CNS excitability in the subject via the GABAA receptor (para [0014]). Administration of a therapeutically effective amount of a compound as described above is taught (para [00293]). As Upasani teaches GABAA modulators and neuroactive steroids for treating CNS-related disorders such as tinnitus, it would have been prima facie obvious to have administered the neuroactive steroids and GABAA modulators claimed in US ‘871 for treating tinnitus. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have . 


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10342810 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘810 are drawn to a method of treating a sleep disorder or a mood disorder comprising administering a compound having the structural formula shown: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. This compound is a neuroactive steroid and GABAA modulator, as evidenced by the disclosure of US ‘810 (col. 3, line 39-col. 4, line 63). Sleep and mood disorders are included for treatment in the instant claims (see claims 32-33). The instant claims and claimed method of US ‘810 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 16 of U.S. Patent No. 10342809 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘809 are drawn to a compounds of the following structural formula, and a method of treating disorders related to GABA dysfunction comprising administering a compound having the 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. The compounds claimed and administered in the method claimed in US ‘809 are neuroactive steroids and GABAA modulators, as evidenced by the disclosure of US ‘809 (title and abstract; col. 27, line 62-col. 28, line 5). Claim 16 of US ‘809 recites the disorders to include insomnia, mood disorders, and convulsive disorders, which are included within claims 32-33 of the instant application. The instant claims and claimed method of US ‘809 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9725481 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘481 are drawn to a compounds of the following structural formula, and a method of treating CNS related disorders comprising administering a compound having the structural formula shown: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
. The compounds are neuroactive steroids and GABAA receptor agonists, as evidenced by the disclosure of US ‘481 (title & abstract; col. 6, lines 7-13). Claim 24 of US ‘481 recites CNS-related disorders to be treated to include tinnitus. The instant claims and claimed method of US ‘481 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by .

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10391106 B2 in view of Upasani et. al., WO 2013056181 (publ. 4/18/2013, cited in the IDS). The instant claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘106 are drawn to the following compound: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. The compound is a neuroactive steroid and GABAA modulator, as evidenced by the disclosure of US ‘106 title & abstract; col. 6, lines 6-12). Although the claims of US ‘106 aren’t drawn to a method of treating a CNS-related disorder such as tinnitus, it would have been prima facie obvious to have arrived at a method of treatment of a CNS-related disorder comprising administering the compound claimed in US ‘106 in view of Upasani. Upasani teaches are synthetic neuroactive steroids (para [0010]) and GABA modulators, effecting the GABAA A receptor (para [0014]). Administration of a therapeutically effective amount of a compound as described above is taught (para [00293]). As Upasani teaches GABAA modulators and neuroactive steroids for treating CNS-related disorders such as tinnitus, it would have been prima facie obvious to have administered the neuroactive steroid and GABAA modulator claimed in US ‘106 for treating tinnitus. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31. The instant claims and claims of US ‘106 are not patentably distinct. 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10023606 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘606 are drawn 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
. The compounds are neuroactive steroids A modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10822370 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘370 are drawn to treating a CNS related disorder comprising administering a compound of the following 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
. The compounds are neuroactive steroids and GABAA modulators, as evidenced by the disclosure of US ‘370 (title & abstract; col. 6, line 64-col. 7, line 3). The instant claims and claimed method of US ‘370 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10745436 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘436 are drawn to a method of treating postpartum depression or seizure in a human subject comprising administering a compound of the following structure: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
. The compounds are neuroactive steroids and GABAA modulators, as evidenced by the disclosure of US ‘436 (title & abstract; col. 81, lines 5-55). Postpartum depression and seizure are CNS related disorders. The instant claims and claimed method of US ‘436 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11149057 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘057 are drawn to a method of treating a CNS-related disorder selected from tremor, bipolar disorder, major depression, or an anxiety disorder in a human subject comprising administering a compound of 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
. The compounds are neuroactive steroids and GABAA modulators, as disclosed by US ‘057 (title & abstract; col. 77, line 26-col. 78, line 16). The instant claims and claimed method of US ‘057 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the .

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10329320 B2 in view of Upasani et. al., WO 2013056181 (publ. 4/18/2013, cited in the IDS). The instant claims are drawn to a method of treating the elected CNS-related disorder or condition, tinnitus, in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘320 are drawn to compounds of the following structure: 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
. The compounds A receptor modulators, as defined by US ‘320 (title & abstract; col. 4, lines 15-21). Although the claims of US ‘320 aren’t drawn to a method of treating a CNS-related disorder such as tinnitus, it would have been prima facie obvious to have arrived at a method of treatment of a CNS-related disorder comprising administering the compounds claimed in US ‘320 in view of Upasani. Upasani teaches are synthetic neuroactive steroids (para [0010]) and GABA modulators, effecting the GABAA receptor (para [0014]). CNS-related conditions to be treated include tinnitus by administering a compound as described above to a subject in need thereof (para [0015], [00289]; pp. 202-203, claims 28 & 29). Upasani teaches the compound(s) in a therapeutically effective amount in a pharmaceutical composition with a carrier, suitable for oral, rectal, transdermal, subcutaneous, intravenous, or intramuscular administration (para [00256-00260]). Upasani teaches the modulators to alter CNS excitability in the subject via the GABAA receptor (para [0014]). Administration of a therapeutically effective amount of a compound as described above is taught (para [00293]). As Upasani teaches GABAA modulators and neuroactive steroids for treating CNS-related disorders such as tinnitus, it would have been prima facie obvious to have administered the neuroactive steroid and GABAA modulators claimed in US ‘320 for treating tinnitus. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31. The instant claims and claims of US ‘320 are not patentably distinct. 

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11124538 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘538 are drawn to a method of treating a CNS related disorder or condition selected from depression, essential tremor, epilepsy, and status epilepticus comprising administering a compound of the following 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
. The compounds as claimed are neuroactive steroids and GABAA modulators, as defined by US ‘538 (title & abstract; col. 4, lines 17-23). The instant claims and claimed method of US ‘538 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11147877 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
. The compounds are neuroactive steroids A modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.

Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10774108 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘108 are drawn to a compound having the following structural formula, and a method of treating anxiety or depression comprising administering the compound: 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
. The claimed compounds are neuroactive steroids and GABAA modulators, as defined by US ‘108 (title & abstract; col. 199, line 27-col. 200, line 25). The instant claims and claimed method of US ‘108 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid and GABAA modulator, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11104701 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic modulator, wherein the mPR agonist is not progesterone, 5α-DHP, allopregnanolone, or testosterone. Instant claim 23 includes neuroactive steroids as mPR agonists. The claims of US ‘701 are drawn to a method of treating a CNS related disorder comprising administering a compound as shown below, wherein the condition is dementia, Alzheimer’s, Parkinson’s, or Huntington’s disease: 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
. The compounds are neuroactive steroids, as defined by US ‘701 (title & abstract). The instant claims and claimed method of US ‘701 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-22 and 25-31, it would have been prima facie obvious that by administering the same compound as recited by the instant claims to the same patient population included within the instant claims, the effect of treatment would have been the same as recited by claims 5-22 and 25-31.


Claims 1-2, 4-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-24 of U.S. Patent No. 11111266 B2. The instant claims are drawn to a method of treating a CNS-related disorder or condition in a subject in need thereof comprising administering to the subject a mPR agonist and GABAergic 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
. The compounds are by structure steroids, and as they are used for treating a CNS related disorder, are also neuroactive. Claim 18 of US ‘266 recites treating a CNS related disorder, inclusive of tinnitus by administering a compound as defined above. The instant claims and claimed method of US ‘266 are not patentably distinct because both sets of claims encompass administering a mPR agonist, e.g., a neuroactive steroid, for treating a CNS-related disorder or condition. Regarding the limitations of claims 5-

Information Disclosure Statement
The IDS filed on 11/4/21 was considered.

Conclusion
Claims 1-2, 4-23, and 25-36 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627